DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Makinen et al. (US Pub. No. 2014/0354570 A1) shows a pseudo-haptic device (i.e. haptic cover/companion, Fig. 1 and para. 44), the device comprising: a case (Fig. 3 and para. 46); a holder formed on the backside of the case (Fig. 3 and para. 46); a plurality of pseudo-haptics 1408 inside (i.e. provided as a part of) the holder (Fig. 14 and para. 72), wherein one or more of the plurality of pseudo-haptics are configured to output pseudo-haptic sense at least in a positive direction and a negative direction of predetermined two axes (i.e. provides vibration using a linear motor, para. 51); and an information (host) device inside the case (Fig. 1 and para. 44), wherein the information device communicably connects  to the plurality of pseudo-haptics for controlling the plurality of pseudo-haptics (Fig. 12 and para. 78). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

		The prior art of record does not show this configuration, therefore claim 8 is allowable.
		Claims 9 – 14 are allowable at least by virtue of their dependence on claim 8.   
		Claim 15 is allowable as it recites similar subject matter as that of claim 8.
		Claims 16 – 21 are allowable at least by virtue of their dependence on claim 15.     
		Claim 22 is allowable as it recites similar subject matter as that of claim 8.
		Claims 23 – 28 are allowable at least by virtue of their dependence on claim 22.      
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARL ADAMS/
Examiner, Art Unit 2627